ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Lillian Brown-Singh, and the Office of Disciplinary Counsel,
IT IS ORDERED that Lillian Brown-Singh be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.8, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana.
CALOGERO, C.J., not on panel. Rule IV, Part II, § 3.